department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number uil form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses at-1-800-829-4933 the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number uil employer_identification_number a d i m o d w t a m w b d d u u w d n u o w o n o dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the internal_revenue_code the basis for our conclusion is set forth below facts you are a state non-profit corporation created on date’ and operate as a pain management clinic to provide pain relief in an underserved community and for the relief of the poor and distressed your mission is to help individuals with intractable pain get the pain medication that they need in order to enjoy an optimum life style in accordance with the state guidelines for management of pain your sole activity consists of providing prescriptions for pain medications for a fee p1 and p2 your owners and co-presidents formed you as a state non-profit corporation they are the sole members of your governing body and each ha sec_50 control your articles of incorporation state that you organized for charitable purposes in a low income and junder- served community you provided an addendum to your articles that included the appropriate sec_501 purpose inurement powers and dissolution language successor organization you are a successor organization to a for-profit company llc which was also a pain management clinic p1 and p2 created and were the managing members of llc two weeks before you incorporated you leased llc's office space llc signed the lease as the guarantor then on date2 you purchased all of llc’s assets for dollar_figure you claimed that llc ceased operations as of date2 and there were no financial transactions between you and llc after that date however you continued to use llc’s bank account for your financial transactions depositing your cash receipts and paying your expenses through llc’s bank account you explained that you did not open your bank account until the following month and that you used llc’s bank account in the interim you noted that your two officers were the signers on both accounts state shows llc’s dissolution date almost one year after date2 you explained that even though llc did not renew its license state has its own schedule to remove inactive companies from the published list your website address is the same as llc’s and the web pages display llc’s name services and price structure the website lists your phone and fax number but not your name state law changes state changed the registration requirements for pain management clinics making them effective date2 the law requires that all privately owned pain management clinics must register with the state unless they meet one of six exceptions one of the exceptions is for clinics owned by a corporation exempt from federal taxation under sec_501 of the internal_revenue_code ifa clinic does not meet one of the stated exceptions it must have as an owner a licensed physician who can legally write prescriptions llc did not fall under any of the exceptions and was not physician-owned because neither p1 nor p2 is a licensed physician therefore p1 and p2 created you as a non-profit company to meet the state exception that allows an entity exempt under sec_501 to operate a pain management clinic without registering six weeks after date2 the state department of health notified you of its intent to revoke your certification of registration because you had not received exemption from federal_income_tax under sec_501 the notice includes your registration number which was the same registration number as llc you ceased operations in month1 pain management services you provide service to adults at least years old when patients come into your clinic they complete registration forms and medical history reports patients must provide a current mri and or ct scan you give every patient an initial drug screening and conduct random screenings dismissing patients when they test positive after an examination the physician will write a prescription for pain medicine which the patient must fill at a pharmacy you do not sell any drugs in your office you do not provide any other services or treatments for the underlying condition or for pain management such as acupuncture meditation massage or physical therapy you first stated that your hours of operation were monday through friday 00am to 00pm however on your pain clinic registration form for state you wrote that you remain open until 00pm and the schedule you submitted for your physician revealed that his hours varied his office hours ranged from four hours on some days to ten hours on other days you stated that the expanded hour were necessary because the community need increased when two pain clinics in your area closed the physician you employ part-time writes all prescriptions and is the same physician who worked for llc you do not have a written employment contract but pay the physician an hourly rate assistant in addition you have two office employees one of whom is a licensed medical like your predecessor llc your only source_of_income is your patient fees llc charged all patients the same fee for the initial appointment and the same amounts for follow-up appointments you have the same fee structure you state that you are different from llc because you have a charity care policy and donate money to local schools your charity care policy consists of a sliding-fee scale based on household_income and you state that you charge less for your services than your local competitors charge you did not provide any basis or justification for the amounts in the schedule you posted the fee schedule so your patients would see it and have the opportunity to take advantage of the benefit if they qualified you explained that you do not have a bad_debts policy because everyone must pay the fee before receiving services you do not accept medicare or insurance coverage you provided redacted copies of your patient invoices they report the method of payment for every patient was cash and the amounts paid are equal to your full fee none of the invoices reflected a lower fee you explained that the majority of your patients are in the same wage bracket and did not qualify for reduced fees your financial information does not report that you gave any funds to charity you explained it was not possible to give funds to the community after the state department of health revoked your registrations and forced you to close disagreements between p1 and p2 after you submitted your application_for exemption p1 and p2 disagreed over whether to continue your operations or to withdraw the application in early month2 p2 withdrew your application_for exemption stating the corporation had dissolved p2 also cancelled your business licenses with the city and county terminating your ability to operate a pain management business in state within the law p2 also dissolved the corporation with the state p1 reactivated the licenses revoked the dissolution with state and revoked the withdrawal from us within two weeks in month2 p1 stated that the board comprised of p1 and p2 had voted out p2 as co-president earlier in the year to support this claim p1 submitted minutes from a board_of directors meeting dated the prior month which stated that p1 called a special meeting to discuss removal of p2 from the corporation the quorum for the meeting included p1 p3 who holds your power_of_attorney and is married to p1 according to p2 and p4 according to the minutes p2 was not present the minutes state that the board voted to remove p2 as president when we asked when your board voted p3 and p4 onto the board p1 submitted a second set of minutes for a board_of directors meeting dated almost three months before the first minutes stating that both p1 and p2 voted to add them to the board in a personal communication to the service p2 declared that she never resigned as co- president did not transfer any shares to p1 and did not vote in additional board members nor was she present at either board meeting because she said they did not take place p2 states that p1 and p2 are your only two board members and officers p2 declared that p4 had been an investor in llc and in return received one-third of llc’s profits every month when you succeeded llc the payments to p4 continued until you ceased operations in month1 according to p2 you and llc made all payments to p4 in cash with the amounts varying each month but always between dollar_figurerange in your application you only listed the salaries of p1 p2 and your physician there was no mention of p4 or payments to him in either your application or your financial statements until the board_of directors minutes previously referenced none of the documents you submitted after the application ever alluded to p4’s existence finally p2 stated don’t believe p3 and p1 have the best interested sic in mind when it comes to this corporation and obtaining a nonprofit status they have lied on the application regarding who exactly p4 is they never showed his income on the reports that were submitted and they never had the intentions to explain how p4 would continue to receive a monthly payout of profits with our corporation turning into a non-profit as legal owner and president of this corporation believe this corporation does not deserve a nonprofit status the application process has consisted of too many lies and deceiving information in which never approved or had knowledge of law sec_501 of the internal_revenue_code code grants exemption from federal_income_tax to organizations organized and operated exclusively for charitable purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations regulations defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that an organization must be both organized and operated exclusively for one or more exempt purposes to qualify for exemption under sec_501 if an organization fails to meet either the organizational or the operational tests it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage other than insubstantially in activities which are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not organized exclusively for exempt purposes if under the terms of its articles its purposes are broader than those specified in sec_501 the fact that the actual operations of the organization are exclusively in furtherance of exempt purposes does not permit the organization to meet the organizational_test sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization does not operate exclusively if more than an insubstantial part of its activities do not further an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for exempt purposes if any of its net_earnings inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for exempt_purpose unless it serves a public rather than a private interest thus the organization must establish that it is not organized or operated for the benefit of designated individuals or the persons who created it sec_1_501_c_3_-1 provides that the term charitable in sec_501 is used in its generally accepted legal sense charitable includes purposes such as the relief of the poor and distressed or of the underprivileged the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 4th ed sec_1_501_c_3_-1 states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if it operates the trade_or_business in furtherance of its exempt purposes the organization must not be organized or operated for the primary purpose of carrying on an unrelated_trade_or_business sec_1_501_c_3_-1 states that an organization that applies for recognition of exemption under sec_501 as an organization described in sec_501 must establish its eligibility under this section the commissioner may deny an application_for exemption for failure to establish any of sec_501's requirements for exemption revrul_61_170 1961_2_cb_112 held that a nurses’ association which maintained an employment register primarily for the employment of its members was not entitled to exemption under sec_501 the organization's primary purpose was to provide employment services principally for the benefit of its members public participation in the management and support of the organization was negligible trustees composed of professional nurses controlled the organization without public participation of any kind therefore the organization was not free from substantial private considerations in the operation of the employment register it drew its support primarily from members and a board_of revrul_80_287 1980_2_cb_185 held that a nonprofit lawyer referral service which was open to all members of the community did not qualify for exemption under sec_501 providing services of an ordinary commercial nature even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes although the organization provided some public benefit a substantial purpose of the program was the promotion of the legal profession in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the general_rule is that the reach of income_tax sic statute is broad that exemptions from taxation are matters of legislative grace and that exemptions must be construed with restraint in light of the policy to tax income comprehensively 364_f2d_38 8th cir tax exemptions are matters of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions 470_f2d_849 10th cir in 505_f2d_1068 6th cir the court held that an organization has the burden of proving that it satisfies the requirements of the particular exemption statute the court noted that whether an organization has satisfied the operational_test is a question of fact in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because the organization conducted its activities in a commercial manner the court found that it operated for commercial purposes rather than tax-exempt purposes courts consider multiple factors when assessing commerciality including evaluating the organization’s competition with for-profit companies the extent and degree of its below-cost services and pricing policies the reasonableness of its financial reserves its use of commercial promotional methods such as advertising and the extent to which it receives charitable donations in 476_fsupp2d_46 d mass the two defendants were indicted on charges that they knowingly and willfully schemed to conceal material information from the irs in connection with their application_for exemption under sec_501 an organization submits an application_for exemption under sec_501 under penaities of perjury to subject a person to criminal liability any false statements must be material a materially false statement is one that has a natural tendency to influence or is capable of influencing the final_determination of a government agency the government need not show that the agency was actually influenced by the statements involved d pincite in easter house v united_states cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 because the primary purpose of the agency was a nonexempt commercial purpose the organization placed children for adoption in the same manner as a commercial adoption agency the organization’s sole source_of_income was the fees it charged adoptive parents it did not receive contributions from the public the relevant inquiry the court noted was whether the organization's primary purpose was to promote exempt purposes or business purposes which is a question of fact the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service was its primary goal d pincite plaintiff competed with other commercial organizations providing similar services thus coloring its activities with a commercial hue accordingly the court held that the organization was not operated exclusively for purposes described in sec_501 in 70_tc_352 the court stated that providing services at cost is not sufficient to characterize the activity as charitable as it lacks the donative element necessary t he critical inquiry is whether the organization’s primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for the organization evidence of a forbidden predominant purpose includes such factors as the particular manner in which the organization conducts its activities the commercial hue of those activities and the existence and amount of annual or accumulated_profits the court concluded that the petitioner was not an organization described in sec_501 because its primary purpose was not educational scientific or charitable but commercial first the organization’s records of past grants did not demonstrate any criteria which the organization in the 71_tc_102 did not meet the requirements for exemption under sec_501 because it made various grants to its officers and members which did not further its religious exempt_purpose the irs based the denial on two key facts constituted an exempt activity d pincite second the organization gave the money without any legal_obligation for repayment resulting in a benefit to private shareholders or individuals the organization did not furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant d pincite fjailure to develop criteria for disbursements of grants or to keep adequate_records of each recipient can result in abuse d in 72_tc_687 the court found that the sale of prescription drugs to senior citizens and handicapped persons is a trade_or_business normally carried on for-profit the selling of goods health or otherwise at a discount is not of itself a charitable deed d pincite the court said it is clear that petitioner's exclusive purpose for being is to sell drugs an activity that commercial for-profit businesses carry on additionally the court stated that many profit making organizations sell at a discount the fact that the petitioner sold its drugs at cost did not alter the determination of non-exemption petitioner's sole activity was in direct competition with profit making drugstores which were obviously commercially oriented the fact that the item sold bears a relationship to health care does not remove the commercial taint or make the competition with drugstores any less disabling certainly petitioner's purpose of selling at a discount as distinguished from below cost smacks more of commercialism than of charity d rationale tax exemptions are matters of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions christian echoes nat ministry f 2d pincite see also holt f 2d pincite based on the information you provided in your application and supporting documentation we conclude that you are not operated exclusively for exempt purposes under sec_501 an organization may be recognized as exempt under sec_501 only if organized and operated exclusively for charitable educational or other exempt purposes if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 whether an organization is organized or operated exclusively in furtherance of an exempt_purpose are questions of fact an organization seeking tax-exempt status under sec_501 carries the burden of proving that it satisfies the requirements of the statute see harding hospital f 2d pincite you do not satisfy the operational_test of sec_1_501_c_3_-1 it shows that it is both operational_test you do not satisfy the operational_test under sec_501 because you do not operate exclusively for exempt purposes only an insubstantial portion of an exempt organization’s activities may further a nonexempt purpose as the supreme court held in better business bureau of washington d c u s pincite the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes not operated for charitable purposes sec_501 uses the term charitable in its generally accepted legal sense and defines the term charitable as including the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 even organizations providing health care services which is of great social value must provide below-cost services to poor people see b s w group t c pincite you claim your operations are charitable because you benefit the community by providing a clinic in an underserved community thereby making necessary medications available to the poor distressed and underprivileged and you plan to donate profits to your local community and the local schools you represent that you posted a sliding-fee scale based on household_income and charge less for your services than your local competitors charge however you did not submit any evidence to substantiate your claims of charitable behavior you did not prove that you used the sliding-fee schedule your deposit and invoice records do not show any patients taking advantage of it and you failed to provide any basis or justification for the amounts you explained that most of your patients fell within the same household_income scale and were not eligible to take the discounts offered however you did not provide any documentation or proof that you have procedures to ascertain the financial status of your customers additionally you have not demonstrated that your fees are low enough to relieve the distress of the poor or that you limit your services to the poor the invoices you provided us reveal that the rates you charge were the same as those charged by llc we also requested documentation of your donations to the community and schools however the information you provided does not show that you distributed any funds to either your community or local schools you cannot claim to operate for the charitable purpose of promoting health as you do not provide any medical_care or medications you only provide prescriptions for medications your patients must go elsewhere to fill them you do not treat the medical conditions causing the pain nor do you provide alternatives to drugs such as physical therapy meditation or acupuncture selling drug prescriptions for a fee even in an under-served community or for a discount does not provide relief to the poor and distressed see federation pharmacy t c pincite therefore you do not operate for any charitable purposes described in sec_501 commerciality an organization can meet the requirements of sec_501 even if as a substantial part of its activities business must further the organization's exempt_purpose and the primary purpose cannot consist of carrying on an unrelated_trade_or_business that is the organization’s reason for conducting its sole activity must be for an exempt_purpose it cannot be to operate a business to sec_1_501_c_3_-1 however the operation of the trade or it operates a trade_or_business produce net profits group t c pincite if that is the case the organization will not receive exemption see b s w if an organization’s primary purpose is conducting a service that is commercial in nature the service must directly accomplish an exempt_purpose regardless of whether the organization conducts the service on a nonprofit basis or as a benefit to the community see revrul_80_287 supra see also better business bureau u s pincite there are multiple factors to consider when determining whether a primary purpose that has an ordinary commercial nature directly accomplishes an exempt_purpose the way an organization conducts its activities and the commercial hue of those activities are relevant to determining a forbidden predominant purpose b s w group t c pincite while promotion of health is a charitable purpose under common_law not every activity that promotes health furthers exclusively charitable purposes under sec_501 see restatement second of trusts sec_368 sec_372 for example selling prescription pharmaceuticals promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone see 72_tc_687 as the court acknowledged in federation pharmacy if merely dealing in drugs converts an organization to an exempt_organization under sec_501 then so could a store selling orthopedic shoes crutches health foods or any other product beneficial to health virtually everything we buy has an effect directly or indirectly on our health d pincite the law does not entitle an organization whose purpose is to benefit health to an automatic exemption as congress did not intend to exercise its grace in such an expansive manner d as discussed above you do not operate for an exempt_purpose your sole purpose is the same as llc’s and you operate in the same manner by providing your patients with prescriptions in exchange for a fee you occupy llc’s old facilities and employ llc’s staff as your own your website advertises the same services and fees that llc advertised these activities are the same as those normally carried on by a commercial for-profit company and put you in direct competition with them other factors to consider when evaluating commerciality include the extent to which an organization receives charitable donations and whether the organization provides free or below cost services see airlie foundation f_supp 2d pincite your patient fees are your only form of revenue you have not received any charitable_contributions or any pledges of contributions upon exemption the existence and amount of annual or accumulated_profits is another indicator of a forbidden predominant purpose b s w group t c pincite the statement of revenues and expenses included with your application reports an estimated profit margin for your first three years the updated income statement you provided revealed an actual profit margin of for your first year you are similar to the organization in b s w group which had a net profit of even though it charged amounts lower than its competitors the organization did not nor did it plan to charge a fee less than ‘cost d pincite the court noted that the organization resembled health care organizations that applied for exemption on the ground that they provide medical services which are of great social value despite the public benefit of the services provided some degree of free or below-cost services to patients has generally been required to qualify these organizations as charitable before exemption has been granted under sec_501 d you are also similar to the adoption agency in easter house cl_ct because your only source_of_income is your patient fees you do not receive donations or pledges from the public and you compete with other for-profit companies providing similar services your primary purpose is to carry on activities normally carried on by for-profit companies and in the same manner as your for-profit predecessor although you do not sell prescription drugs you have a similar commercial hue because for a fee you provide a doctor who writes prescriptions f for the treatment of pain therefore for these reasons we conclude that you are not an organization described in sec_501 because your primary purpose is not charitable but rather commercial and serves a substantial nonexempt purpose under sec_1_501_c_3_-1 any public purposes you may serve are only incidental to this primary nonexempt purpose inurement an organization operated exclusively for exempt purposes will not allow any net_earnings inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 the regulations define ‘private shareholders or individuals’ as people who have a personal and private interest in the organization’s activities sec_1_501_a_-1 an organization that gives money to any person should have fully developed criteria to determine the recipients of the funds f ailure to develop criteria for disoursements of grants or to keep adequate_records of each recipient can result in abuse church in boston t c pincite activities see easter house cl_ct pincite it is your responsibility to prevent inurement to those with a personal_interest in your your records and controls do not prevent inurement of your assets to insiders nor do they demonstrate you are serious about preventing inurement you only accept cash payments from your patients for your services however you do not have proper controls in place to process the cash or to govern spending by your officers your bank statements report purchases that you did not record in your financial statements or report on your application_for exemption and there are cash withdrawals that you could not document for example you paid multiple car expenses on behalf of p1 and p2 but did not list any automobiles on your financial statements additionally every month your officers withdrew cash with their corporate atm cards without documenting the expenses you comingled funds with llc by depositing your revenues and paying your expenses from llc’s bank account finally p2 represented that you made monthly cash payments to p4 equivalent to approximately one-third of your monthly profits if true this also constitutes inurement of your assets to an insider we asked you about the officer's atm withdrawals and requested the accompanying receipts or documentation of the purchases you responded ok these are craigslist and yard sale purchases we try not to buy new and pay full retail cash is required for this transaction you did not provide any type of receipt or proof of purchase for these purchases because your net_earnings inure to p1 p2 and p4 you are operating for a substantial nonexempt purpose rather than exclusively for exempt purposes see sec_1_501_c_3_-1 revrul_61_170 supra private benefit an organization must operate exclusively for exempt purposes to receive exemption from federal_income_tax r c sec_501 the organization carries the burden of proving it operates exclusively for exempt purposes and not for the private benefit of its creators sec_1_501_c_3_-1 however when construing the term ‘exclusively ’ the courts do not include ‘solely’ or ‘absolutely without exception’ in the definition see church in boston t c pincite an organization that engages in nonexempt activities can obtain and maintain exempt status so long as such activities are only incidental and less than substantial when a change in state law made it more advantageous to do business as an exempt_organization p1 and p2 created you to take over llc your for-profit predecessor they owned your structure financing personnel methods and activities are the same as llcs and as referenced above you comingled your funds with llc by depositing your revenues and paying your expenses from llc’s bank account you have not instituted adequate financial and governance controls to ensure that you operate for public benefit instead there are multiple facts that demonstrate that you operate for the benefit of p1 p2 and p4 rather than the public for example you consistently bought meals for your employees and patients gave patients gifts made car payments for your officers and allowed your officers to withdraw cash without supplying documentation of their purchases none of these activities further exempt purposes they all provide private benefit to individuals and are more than incidental because you are operating for the benefit of private parties more than incidentally which is a substantial nonexempt purpose you are not operating exclusively for exempt purposes see sec_1_501_c_3_-1 revrul_61_170 supra failure to establish an applicant for exempt status has the burden of proving its entitlement to an exemption easter house cl_ct pincite see also sec_1_501_c_3_-1 we may deny an application_for exemption for failure to establish any of the exemption requirements specified in the statute and regulations sec_1_501_c_3_-1 a number of deficiencies contradictions and concealments in your application prevent us from concluding that you have met this burden concealing material information about an organization’s activities during application_for exemption is illegal mubayyid 476_fsupp2d_46 the application form requires the name and income information of your five highest compensated independent contractors that receive or will receive more than dollar_figure per year you did not reveal on your application or in your financial records that you paid one-third of your profits to p4 there was no mention of p4 until we questioned p4’s presence on the board minutes that allegedly removed p2 from the board you must state on the application whether any officers or directors are related to each other through family or business relationships and if so list the relationship you initially answered ‘no’ to this question but if p3 was added as a member of the board as p1 claims then you should have given us notice that p3 and p1 are married to each other we learned of this relationship from p2 only after p2’s fallout with p1 board if comprised as p1 states would be a small and connected board without independence if this is true this creates a conflict your your bylaws state that your directors may be removed with or without cause by the vote of a majority of the directors present at a meeting at which quorum is present p1 states that a quorum was present when the board removed p2 however according to p2 p3 and p4 were not board members at the time of the vote you did not submit any notice of the board changes until after we questioned p3 and p4 as voting members of the board these are examples of both private benefit and concealing material information you have failed to establish that you operate exclusively for exempt purposes conclusion based on your application and the supporting documentation we conclude that you do not operate exclusively for charitable purposes as a result you do not qualify for exemption as an organization described in sec_501 you fail the operational_test because you do not operate for an exempt_purpose but rather operate for commercial and private purposes you operate a pain management clinic in a commercial rather than a charitable manner your pricing structure staffing and marketing is similar to a commercial operation your earnings inure in whole or in part to the benefit of your officers and private individuals thereby precluding exemption under sec_501 see sec_1_501_c_3_-1 your officers p1 and p2 control you and your earnings inure to their benefit you have not substantiated numerous payments as furthering exempt purposes and may have submitted false information on your application accordingly we conclude you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination include the following declaration with your protest statement under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest you should make this request when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney you can find all forms and publications mentioned in this letter at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service attn se t eo ra constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are in the heading of this letter sincerely lois g lerner director exempt_organizations
